Case 1:20-cv-03433-FB-RER Document 16 Filed 01/15/21 Page 1 of 1 PageID #: 70




                                                                                                     LEAH JOHANNESSON
                                                                                                              COUNSEL
                                                                                             Leah.Johannesson@roll.com


                                                   January 15, 2021


VIA ECF

Honorable Frederic Block
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
            Re:    Status Report Letter - Rodriguez v. Wonderful Pistachios & Almonds LLC,
                   Case No. 1:20-cv-03433-FB-RER

Dear Judge Block:

        Pursuant to the Court’s Status Report Order (ECF entry at 12/15/2020), counsel for
Wonderful Pistachios & Almonds LLC provides the following status report letter as to the
parties’ settlement: The parties have finalized a settlement agreement. Under the settlement
agreement’s terms, the parties anticipate that a stipulation of dismissal with prejudice will be
filed shortly.

            Counsel for Plaintiff Angel Rodriguez has reviewed this letter and approved its filing.



                                                                 Very truly yours,

                                                                 /s/ Leah Johannesson

                                                                 Leah Johannesson




Roll Law Group | 11444 West Olympic Boulevard, Los Angeles, California 90064 | Telephone: (310) 966-8400 Fax: (310) 966-8810
{3159163}
